UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-5047



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN LAMONT MCFADYEN, a/k/a Nino,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-95-83)


Submitted:   April 20, 2005                   Decided:   May 17, 2005


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Calvin Lamont McFadyen appeals from the district court’s

judgment revoking his supervised release and imposing a forty-two

month sentence.     Because our review of the record discloses no

reversible error, we affirm the revocation of McFadyen’s supervised

release and the sentence imposed.

           Based on McFadyen’s admission to a criminal association

violation, his no contest plea to a criminal conduct violation, and

the probation officer’s proffer of evidence, the district court

found that McFadyen violated the conditions of his supervision and

properly revoked his supervision.        See 18 U.S.C.A. § 3583(e)(3)

(West Supp. 2004). McFadyen challenges the length of the sentence,

which exceeded the thirty-to-thirty-seven month range suggested by

the Sentencing Guidelines.     See U.S. Sentencing Guidelines Manual

§ 7B1.4(a) (1994).      However, this range is not binding on the

sentencing court.*     United States v. Davis, 53 F.3d 638, 640-41

(4th Cir. 1994).      Indeed, a greater sentence may be warranted

where, as here, the original sentence was the result of a downward

departure.     See USSG § 7B1.4, comment.     (n.4).   Because McFadyen

received   a   significant   downward    departure   from   his   original

sentence, the district court’s decision to impose a sentence above


     *
      Because the Sentencing Guidelines relating to revocation of
supervised release have always been advisory, see U.S. Sentencing
Guidelines Manual Ch. 7, Pt. A, the sentence in this appeal is not
impacted by the decision in United States v. Booker, 125 S. Ct. 738
(2005).

                                 - 2 -
the range suggested in § 7B1.4(a) was reasonable. Additionally, we

note that the imprisonment and supervised release terms did not

exceed the maximum sentence that could be imposed on revocation.

See 18 U.S.C.A. § 3583(e)(3); Johnson v. United States, 529 U.S.
694, 702 (2000); United States v. Maxwell, 285 F.3d 336, 341 (4th

Cir. 2002).     Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -